DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 6/9/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the releasing of the lock bolt and the lock bolt movement as now claimed (see 112 2nd paragraph rejection below) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-16, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 21 and 22, are now drawn to a release mechanism that prevents or allow the movement of a lock bolt when the lock bolt is in a locked and unlocked position. 
First, the examiner is still interpretation the invention as the combination of the lock bolt with the release mechanism. 
Here is the invention:

    PNG
    media_image1.png
    802
    1207
    media_image1.png
    Greyscale

As seen above, the examiner is still assuming that the lock bolt 180, when the assembly is in the latched position (top part), is connected to some engagement member on the structure 14. And, when the assembly is moved to the unlatched position (bottom part), the lock bolt 180 is disconnected from that engagement member allowing whatever structure to be moved away. 
Therefore, in order to continue with the examination, the invention will be interpreted as mentioned above. Correction is required.

Second, the claim now is drawn to a release mechanism that prevents or allow the movement of a lock bolt when the lock bolt is in a locked and unlocked position. However, it is unclear how from what is claimed.
The claim requires, among other things, a coupler housing “configured to contact the lock bolt” and a solenoid with a solenoid plunger “configured to impact the 1st end of the lock release pivot arm”.
How all the different limitations of the mechanism will prevent or allow the lock bolt to move?
As required, the movement of the plunger will move the lock release pivot arm from an arm locked position to an arm unlocked position. This movement will allow the coupler housing to move, moving the lock bolt to an unlocking position. 
Therefore, in order to continue with the examination, the claims will be interpreted as mentioned above. Correction is required.

Third, the claims now require that the coupler housing is “configured to contact the lock bolt”.
However, as clearly shown in the drawings, the coupler housing 130 and the lock bolt 180 are coupled to each other, not in contact. Correction is required.

Finally, the claims require the limitation “the latch mechanism” in line 2, which has no antecedent of basis. Correction is required.

Allowable Subject Matter
Claims 1, 21 and 22, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
With respect to the drawing objection, related to the 112 2nd paragraph rejection to he claims, the objection is maintained since it is still unclear what lock bolt 180 is connected to perform the locked and unlocked positions, therefore, the objection is maintained.

With respect to the 112 2nd paragraph rejection, the claims still not clear on how the lock bolt is moved between the locked and unlocked positions and to what the lock bolt interact to lock and unlock. Therefore, the rejection is maintained.

With respect to the prior art rejection, the current amendment overcomes the previous prior art rejection.
Prosecution has been closed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



July 21, 2022